      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 1 of 33




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Steven T. Waltner; and Sarah Van Hoey,              No. CV-19-04679-PHX-DGC
10                         Plaintiffs,                   ORDER
11   vs.
12   United States,
13                         Defendant.
14
15
16          Pro se Plaintiffs Steven Waltner and Sara Van Hoey, who formerly were married,
17   sue the United States seeking tax refunds from their 2013-2017 tax years. Doc. 1. The
18   government moves to dismiss for lack of subject matter jurisdiction and, in the alternative,
19   for summary judgment. Doc. 19. The motions are fully briefed, and no party requests oral
20   argument. Docs. 40, 41, 47, 48, 54. For reasons stated below, the Court will grant the
21   motion to dismiss in part and grant the motion for summary judgment.
22   I.     Background.
23          Plaintiffs allege that they are entitled to a number of tax refunds erroneously retained
24   by the government. Doc. 1. The Court previously dismissed a related case brought by
25   Plaintiffs, finding that they filed it prematurely in violation of 26 U.S.C. § 6532. Doc. 41
26   (No. CV-18-01163); see Waltner v. United States, No. CV18-1163-PHX-DGC, 2019 WL
27   176800 (D. Ariz. Jan. 11, 2019). After pursuing administrative remedies, Plaintiffs filed
28   this case on July 10, 2019, asserting substantially similar claims. Doc. 1.


                                                   1
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 2 of 33




 1          Counts 1-6 of Plaintiffs’ complaint allege that Plaintiffs were entitled to income tax
 2   refunds for tax years 2013-2017, that those refunds were wrongly applied to frivolous
 3   return penalties, Tax Court sanctions, and unpaid tax liabilities assessed against Plaintiffs
 4   for earlier tax years, and that Plaintiffs are entitled to recover the 2013-2017 refunds in this
 5   action. Id. Counts 7-9 seek (1) damages under 26 U.S.C. § 7433 (id. ¶¶ 105-10), (2) a
 6   permanent injunction barring the Department of Justice (“DOJ”) and Internal Revenue
 7   Service (“IRS”) from collecting or assessing additional civil penalties or otherwise
 8   contacting Plaintiffs (id. ¶¶ 111-25), and (3) mandamus relief directing the government to
 9   remove all penalties under 26 U.S.C. § 6702 from Plaintiffs’ tax accounts (id. ¶¶ 126-35).1
10          Plaintiffs have a long history of litigating with the IRS about their civil tax liability,
11   including a number of cases related in whole or in part to the tax penalties at issue in this
12   case. Their prior cases include at least the following: Waltner v. United States, 98 Fed.
13   Cl. 737 (2011), aff’d, 679 F.3d 1329 (Fed. Cir. 2012); Waltner v. Comm’r, 107 T.C.M.
14   (CCH) 1189 (T.C. 2014), aff’d, 659 F. App’x 440 (9th Cir. 2016); Waltner v. Comm’r, 108
15   T.C.M. (CCH) 6 (T.C. 2014), aff’d in part and dismissed in part, 748 F. App’x 162 (9th
16   Cir. 2019); Waltner v. Comm’r, 110 T.C.M. (CCH) 133 (T.C. 2015), aff’d, 714 F. App’x
17   726 (9th Cir. 2018); Waltner v. Comm’r, No. 8726-11L (U.S. Tax Court 2015), appeal
18   dismissed, 769 F. App’x 448 (9th Cir. 2019), cert. denied, 140 S. Ct. 1106 (2020), reh’g
19   denied, No. 19-488, 2020 WL 1906742 (U.S. Apr. 20, 2020); Waltner v. United States, No.
20   CV18-1163-PHX-DGC, 2019 WL 176800, at *1 (D. Ariz. Jan. 11, 2019).
21          Pro se Plaintiffs represent themselves in this case, and their briefs are thorough and
22   well-written. Plaintiffs raise a variety of arguments on almost every issue – arguments that
23   require close examination of tax laws, regulations, and the voluminous record in this and
24   related cases. Plaintiffs have been similarly exhaustive in their administrative disputes
25   with the IRS. The record reflects scores of letters, administrative petitions, demands, FOIA
26
27          1
              Throughout this order, the Court will cite to documents filed in the Court’s docket
     either by paragraph number or by page numbers attached to the top of pages by the Court’s
28   electronic filing system.


                                                    2
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 3 of 33




 1   requests, and other efforts – over the course of many years – to contest Plaintiffs’ tax
 2   liabilities. Most of these disputes appear to arise from Plaintiffs’ claims that they had no
 3   income in years when their employers and others reported income on their behalf.
 4   Plaintiffs’ efforts to contest their tax liability have not been well received by the IRS or the
 5   courts. They have been largely unsuccessful in their court cases, have been assessed many
 6   frivolous filing penalties by the IRS, and have been sanctioned by the Tax Court for making
 7   frivolous arguments. Plaintiffs nonetheless continue to argue vigorously that the actions
 8   of the IRS and various courts are improper, uninformed, and even vindictive.
 9          As explained below, the Court finds that it lacks jurisdiction over some claims
10   Plaintiffs have asserted, and that all of their claims are barred by collateral estoppel or other
11   legal defects. This order is lengthy because of the many arguments that must be addressed
12   in reaching these conclusions.
13   II.    Motion to Dismiss.
14          A motion to dismiss under Rule 12(b)(1) can present either a facial or factual attack
15   on jurisdiction. Thornhill Publ’g Co. v. Gen. Tel. & Elec. Corp., 594 F.2d 730, 733 (9th
16   Cir. 1979). A facial attack asserts that the allegations in the complaint are “insufficient on
17   their face to invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035,
18   1039 (9th Cir. 2004). To determine whether jurisdiction exists, the complaint’s allegations
19   are taken as true and construed in favor of the non-moving party. Jacobsen v. Katzer, 609
20   F. Supp. 2d 925, 930 (N.D. Cal. 2009) (citing Fed’n of African Am. Contractors v. City of
21   Oakland, 96 F.3d 1204, 1207 (9th Cir. 1996)). A factual attack, by contrast, “disputes the
22   truth of the allegations that, by themselves, would otherwise invoke federal jurisdiction.”
23   Safe Air for Everyone, 373 F.3d at 1039. The plaintiff’s allegations are not entitled to a
24   presumption of truthfulness, the Court may look beyond the pleadings to resolve factual
25   disputes, and the plaintiff has the burden of proving jurisdiction. Id.
26          In its motion to dismiss, Defendant asserts factual challenges to the Court’s
27   jurisdiction over Counts 1 and 3-6. Doc. 19-1 at 2. Defendant looks past the allegations
28   of the complaint and asserts that Plaintiffs either did not file proper administrative refund


                                                    3
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 4 of 33




 1   claims or pay off their disputed tax liabilities as required for jurisdiction. Because these
 2   are factual challenges, the Court will not presume the allegations of the complaint to be
 3   true, and Plaintiffs bear the burden of proving subject matter jurisdiction.
 4          A.     Timeliness Arguments.
 5          To assert a claim against the United States, Plaintiffs must prove that sovereign
 6   immunity has been waived. Dunn & Black, P.S. v. United States, 492 F.3d 1084, 1087-88
 7   (9th Cir. 2007). “Absent its consent to suit, an action against the United States must be
 8   dismissed.” Elias v. Connett, 908 F.2d 521, 527 (9th Cir. 1990).
 9          Under 28 U.S.C. § 1346(a)(1), federal courts have jurisdiction over civil actions
10   against the United States to recover taxes only when certain administrative requirements
11   are satisfied. 28 U.S.C. § 1346; United States v. Dalm, 494 U.S. 596, 601 (1990). Before
12   filing an action in federal court, a plaintiff must file an administrative claim for a refund
13   with the Secretary of the Treasury. 26 U.S.C. § 7422(a); Dalm, 494 U.S. at 601-02; see
14   also Tosello v. United States, 210 F.3d 1125, 1127 (9th Cir. 2000). The claim must be filed
15   within “three years of the time the [plaintiff’s tax] return was filed or two years of the time
16   the tax was paid, whichever is later.” Yuen v. United States, 825 F.2d 244, 245 (9th Cir.
17   1987) (citing 26 U.S.C. § 6511(a)). In addition, there is a “look-back” provision in 26
18   U.S.C. § 6511 which applies even when a claim is timely filed. It provides that a plaintiff
19   cannot recover more than the tax she paid “within the period[] immediately preceding the
20   filing of the claim, equal to 3 years plus the period of any extension of time for filing the
21   return.” 26 U.S.C. § 6511(b)(2)(A). “Plaintiff must satisfy both the filing deadline and
22   applicable ‘look-back’ period of § 6511[] in order to demonstrate a waiver of sovereign
23   immunity by the United States.” Family Leadership Found. v. United States, No. 06 CV-
24   678-PHX-SMM, 2006 WL 3218661, at *2 (D. Ariz. Nov. 3, 2006) (citing Omohundro v.
25   United States, 300 F.3d 1065, 1067-69 (9th Cir. 2002)).
26                 1.     Plaintiffs’ Tax Returns as Administrative Claims.
27          Defendant contends that the Court does not have subject matter jurisdiction over
28   Count 1 – which seeks to recover a refund for the 2013 tax year – because Plaintiffs failed


                                                   4
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 5 of 33




 1   to file a proper administrative claim for a refund under 28 U.S.C. §§ 6511 and 7422(a).
 2   Defendant argues that Plaintiffs’ formal administrative claim, filed with the IRS on
 3   March 23, 2018, was untimely because it was filed more than three years after April 25,
 4   2014, the date when Plaintiffs filed their original 2013 tax return. Doc. 19-1 at 4.
 5          Plaintiffs appear to argue that the date of their amended 2013 return (April 15,
 6   2015), rather than the date of their original return, should be the date from which the statute
 7   of limitations period is calculated. Doc. 40 at 6. This is not correct. “[T]he statute of
 8   limitations time periods set out by . . . § 6511(a) are three years from the time of the filing
 9   of the original return or two years from the time of the tax payment, whichever is later.”
10   Chaney v. United States, 45 Fed. Cl. 309, 317 (1999) (emphasis added).
11          Plaintiffs also contend that the Court must treat their amended 2013 tax return as an
12   administrative claim for purposes of complying with § 7422’s exhaustion requirement.
13   Doc. 40 at 3-6. The Court agrees. Plaintiffs’ complaint alleges that they filed an amended
14   return on April 15, 2015, and requested a refund of $1,121.96 for the 2013 tax year.
15   Doc. 1 ¶¶ 30-32. Defendant does not dispute this assertion and does not meaningfully
16   address Plaintiffs’ argument. As the Court previously noted, an amended income tax return
17   “may satisfy the § 7422(a) claim requirement.” Waltner, 2019 WL 176800, at *3; see also
18   Sorenson v. Sec’y of Treasury of U.S., 752 F.2d 1433, 1439 (9th Cir. 1985) (“Since even
19   ‘an informal claim which fairly gives notice of a taxpayer’s intention to press for a refund
20   of taxes is sufficient to satisfy the statutory requirement,’ the letter, as well as the filing of
21   Form 1040X, satisfied the claim requirement of section 7422(a).”) (citation omitted); 26
22   C.F.R. § 301.6402-3(a)(5) (“A properly executed individual, fiduciary, or corporation
23   original income tax return or an amended return (on 1040X or 1120X if applicable) shall
24   constitute a claim for refund or credit within the meaning of section 6402 and section 6511
25   for the amount of the overpayment disclosed by such return (or amended return).”).
26          Thus, Plaintiffs’ amended 2013 tax return, filed on April 15, 2015, was at least an
27   informal claim for purposes of § 7422. Under the informal claim doctrine, an informal
28   claim, even with “technical deficiencies,” that is filed within the limitations period stops


                                                     5
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 6 of 33




 1   the running of the statute of limitations where it is followed by a valid refund claim filed
 2   after the statutory period has run. Comm’r v. Ewing, 439 F.3d 1009, 1015 (9th Cir. 2006)
 3   (citing First Sec. Bank of Idaho, N.A. v. Comm’r, 592 F.2d 1046, 1049 (9th Cir. 1979));
 4   see also Kaffenberger v. United States, 314 F.3d 944, 954 (8th Cir. 2003) (“[T]he Supreme
 5   Court has endorsed informal claims filed within the statutory period that have technical
 6   deficiencies, as long as a valid refund claim is subsequently made after the period has run.
 7   In essence, an informal claim that puts the IRS on notice that a claim is being made tolls
 8   the statute of limitations until the deficiencies are corrected in a subsequent refund claim.”)
 9   (citation omitted). Thus, even if Plaintiffs’ 2015 amended return had technical deficiencies
10   (an issue not addressed by the parties), Plaintiffs followed it with a formal administrative
11   claim on March 23, 2018, which “set forth in detail each ground upon which a credit or
12   refund is claimed and facts sufficient to apprise the Commissioner of the exact basis
13   thereof.” Synergy Staffing, Inc. v. IRS, 323 F.3d 1157, 1160-61 (9th Cir. 2003) (quoting
14   26 C.F.R. § 301.6402-2(b)(1)). Because Plaintiffs’ 2015 filing of their amended return
15   tolled the statute of limitations, their March 23, 2018 claim was not time-barred.2
16                 2.     § 6511 Look-back Provision.
17          Defendant argues that Count 1 is also barred by the “look-back” provision of § 6511,
18   which limits recovery to taxes paid “within the period[] immediately preceding the filing
19   of the claim, equal to 3 years plus the period of any extension of time for filing the
20   return.” 26 U.S.C. § 6511(b)(2)(A); Docs. 19-1 at 4, 47 at 3. Defendant contends that
21   because the refund Plaintiffs seek in Count 1 consists solely of 2013 tax credits, and
22   Plaintiffs are deemed to have paid those credits on April 15, 2014 – more than 3 years
23
24
            2
25            It is possible that the amended returns filed by Plaintiffs were not valid returns and
     therefore could not qualify as administrative claims. The Federal Circuit held that
26   Plaintiffs’ amended returns for earlier tax years were not valid because they did not reflect
     an “honest and reasonable intent to supply information required by the tax code.” Waltner
27   v. United States, 679 F.3d 1329, 1334 (Fed. Cir. 2012). Defendant does not make this
     argument with respect to Plaintiffs’ amended 2013 return, and the Court therefore will not
28   address it.


                                                   6
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 7 of 33




 1   before their March 23, 2018 claim – the credits are not within the three-year look-back
 2   period and therefore are not recoverable. Doc. 19-1 at 4.
 3          Plaintiffs respond that their 2013 earned income credits (“EIC”) were allowed by
 4   the IRS on May 9, 2016, after the filing of the 2013 amended return, and thus fall within
 5   the look-back period. Doc. 40 at 9. This is not correct. As explained in Israel v. United
 6   States, 356 F.3d 221 (2d Cir. 2004), “amounts refundable by operation of the EIC are
 7   deemed paid as of the filing deadline for the tax year in question.” Id. at 225. Thus,
 8   Plaintiffs’ credits for the 2013 EIC are deemed to have been paid by Plaintiffs on April 15,
 9   2014. Plaintiffs argue that the Court should not follow Israel because, unlike the taxpayers
10   in that case, who had $140 withheld from their taxes, Plaintiffs had no income withheld
11   in 2013. But the same was true of the Israel taxpayers for the years 1994 and 1995, and
12   yet the holding in the case applied to those years as well. Id. at 225 (“The question arises
13   whether § 6513(b) similarly applies to those amounts the Israels seek refunded that they
14   did not, in fact, pay. We hold that is does.”) (emphasis in original).
15          Defendant contends that the Court does not have jurisdiction over Count 1 because
16   the April 15, 2014 payment date is more than three years before Plaintiffs’ March 23, 2018
17   administrative claim and therefore does not fall within the look-back period. But as
18   explained above, the operative date for Plaintiffs’ 2013 refund claim is April 15, 2015, the
19   date they filed an amended return seeking the refund. See Sorenson, 752 F.2d at 1439; 26
20   C.F.R. § 301.6402-3(a)(5). That date is less than three years after the EIC was deemed
21   paid. Defendant’s argument is not persuasive.
22          B.     Other Jurisdictional Arguments.
23          Defendant makes several other jurisdictional arguments. The Court will consider
24   them by count-by-count.
25                 1.     Count 1.
26          Defendant contends that the 2013 tax returns are not proper refund claims because
27   the IRS applied the 2013 refund to penalties in the 2004 year, and Plaintiffs therefore were
28   required to file a claim for 2004. Doc. 19-1 at 3. In the previous iteration of this case, the


                                                   7
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 8 of 33




 1   Court addressed whether Waltner was required to file a separate refund claim in order to
 2   exhaust administrative remedies when his 2016 refund was applied to his 2008 liability.
 3   The Court held that Waltner was required to file an administrative claim for 2008 within
 4   two years of the date of payment, and had not done so. Waltner, 2019 WL 176800 at * 5
 5   (relying on Greene-Thapedi v. United States, 549 F.3d 530, 532 (7th Cir. 2008)). The
 6   Court noted that Waltner’s 2016 claim did not “provide fair notice to the IRS of his claim
 7   that he did not owe 2008 taxes.” Id.
 8          The same is not true here. Plaintiffs’ March 23, 2018 administrative refund claim
 9   expressly refers to the applications of the 2013 refund to the 2004 tax year. See Doc. 19-16
10   at 2-3. The claim put the IRS on notice of the arguments Plaintiffs were making with
11   respect to the 2004 tax year, and the Court has already concluded that the filing of an
12   informal claim on April 15, 2015 tolled the statute of limitations, making Plaintiffs’
13   March 23, 2018 claim timely. The Court has jurisdiction over Count 1.
14                 2.     Count 3.
15          Count 3 alleges that Plaintiffs are entitled to a refund of $6,038.77 from the 2015
16   tax year that was applied to penalties owed for 2004 and 2007. Doc. 1 ¶¶ 63-70. Defendant
17   provides records that the IRS applied $2,984.00 of Plaintiffs’ 2015 refund to penalties
18   assessed against Waltner for his 2007 tax year, and $3,054.77 to the penalties assessed
19   against him for the 2004 tax year. Docs. 19-6 ¶ 8, 19-9 at 4, 19-6 ¶ 6, 19-7 at 3. Defendant
20   argues that because Waltner still owes $12,016.00 for penalties in 2007 and $14,500.00 for
21   penalties in 2004, the Court has no jurisdiction. Doc. 19-1 at 10.
22          Regarding the $2,984.00 portion of the refund request, Plaintiffs contend they fully
23   paid that amount as shown on the IRS’s own Form 4340 for that year. See Doc. 40 at 9.3
24   But the Form 4340 for Waltner’s 2007 account shows a balance still owed of $12,016.00.
25   Doc. 19-9 at 9. This includes $15,000.00 in 2007 penalties that were correctly re-imposed
26
            3
27           Plaintiffs note that the refund was credited to that assessment on June 6, 2016.
     Doc. 40 at 9. But IRS record indicates this overpayment credit was applied on April 15,
28   2016. Doc. 19-9 at 4.


                                                  8
      Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 9 of 33




 1   on Waltner in 2018 after the penalties in this account and others had been erroneously
 2   abated by the IRS, as addressed below. See id. at 6. Because there is a balance due on the
 3   penalties in Waltner’s 2007 account, the Court does not have jurisdiction over this portion
 4   of Count 3. See Flora v. United States, 362 U.S. 145, 150-51 (1960) (holding that 28
 5   U.S.C. § 1346(a)(1) “requires full payment of the assessment before an income tax refund
 6   suit can be maintained in a Federal District Court”); see also PCCE, Inc. v. United States,
 7   159 F.3d 425, 428-29 (9th Cir. 1998) (holding that district court lacked jurisdiction over
 8   plaintiff’s refund claim because assessment was not paid in full: “[N]othing in the record
 9   suggests that the [tax] assessment has been ‘fully satisfied.’ The root of this requirement
10   is the long-standing ‘pay first and litigate later’ principle explained in Flora[.]”); Korobkin
11   v. United States, 988 F.2d 975, 976 (9th Cir. 1993) (citing Flora and affirming dismissal
12   of suit challenging tax penalty assessments because “the district court lacks jurisdiction
13   over the refund suit unless the taxpayer pays the entire penalty first”); Diamond, 603 F.
14   App’x at 949.
15          Regarding the $3,054.77 portion of Plaintiffs’ refund claim, Defendant agrees that
16   the total of Plaintiffs’ refunds credited to the 2004 tax year exceeds the $5,000 penalty
17   assessed against Waltner for that year. Doc. 47 at 6-7. Defendant accordingly concedes
18   that the Court has jurisdiction over this portion of Count 3. Doc. 47 at 6-7.
19                   3.   Count 4.
20          In Count 4, Van Hoey seeks a refund from the 2016 tax year that was applied to a
21   civil penalty assessed for the 2007 tax year. Doc. 1 ¶¶ 75-82. Defendant argues that Van
22   Hoey still owes a balance of $11,299.44 on the 2007 penalties. Doc. 19-1 at 11.
23          Plaintiffs do not directly address the balance owed on Van Hoey’s account, but
24   contend that “the extant penalties were paid – anything that happened later cannot negate
25   that fact,” and allege that the Form 4340 was manipulated and “evidences IRS tampering.”
26   Doc. 40 at 12. Plaintiffs point the Court to Van Hoey’s declaration, which highlights
27   various purported discrepancies between Defendant’s Form 4340 filed in this case and a
28   Form 4340 “obtained in prior litigation and kept in [Van Hoey’s] files.” Doc. 42 ¶¶ 41.


                                                   9
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 10 of 33




 1   Plaintiffs assert, without elaboration, that these discrepancies “indicate a lack of
 2   trustworthiness and negligible probative value.” Id. ¶ 41. But even if the version of Form
 3   4340 from Van Hoey’s files could be deemed authentic and admissible – a fact that is not
 4   readily apparent – she does not purport to be an expert in interpreting Form 4340 and she
 5   provides no information about the manner in which the form is maintained and modified
 6   over time by the IRS. Indeed, Van Hoey states that she “take[s] no position that one version
 7   of the forms is superior to the other.” Id. As a result, the Court has no basis for concluding
 8   that Defendant’s Form 4340s attached to the declaration of Denice Gallagher – as discussed
 9   more fully below – are unreliable.
10          Nor can the Court accept Plaintiffs’ argument that “the taking of [Van Hoey’s] 2016
11   overpayment in collection of the illegal 2018 assessments was an exaction [and that]
12   requiring payment of any part of it does not comport with due process or justice.” See
13   Doc. 40 at 12. The “[l]evying of taxes does not constitute a Fifth Amendment taking unless
14   the taxation is so ‘arbitrary as to constrain to the conclusion that it was not the exertion of
15   taxation, but a confiscation of property[.]’” Quarty v. United States, 170 F.3d 961, 969
16   (9th Cir. 1999) (citing Brushaber v. Union Pac. R. Co., 240 U.S. 1, 9 (1916)). Plaintiffs
17   have not established that the taxation here was arbitrary. In fact, the Tax Court clearly
18   found that Plaintiffs were liable (see Doc. 19-22 at 5-6) and allowed the government to
19   proceed with the collection of penalties imposed for tax years 2003 through 2007
20   (Doc. 19-23 at 1). Because Van Hoey still owes $11,299.44 on the penalties assessed for
21   the 2007 tax year, the Court does not have jurisdiction over Count 4. Flora, 362 U.S.
22   at 150-51.
23                 4.     Count 5.
24          Count 5 alleges that Plaintiffs are entitled to a refund from the 2017 tax year that
25   was applied to Waltner’s penalty assessed for the 2005 tax year. Doc. 1 ¶¶ 83-93.
26   Defendant contends that Plaintiffs have failed to prove that they filed a proper refund claim,
27   and that they failed to reference the 2017 overpayment in their March 23, 2018 claim.
28   Docs. 19-1 at 12, 47 at 8.


                                                   10
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 11 of 33




 1          Plaintiffs contend that Waltner’s 2017 tax return “was his administrative claim” and
 2   that the IRS “illegally assessed a new penalty” in 2018. Doc. 40 at 12-13. But even if
 3   Waltner’s 2017 return is considered an informal claim, Plaintiffs do not assert that they
 4   followed it with a formal refund claim as required by the informal claim doctrine. See
 5   Ewing, 439 F.3d at 1015 (citing First Sec. Bank of Idaho, N.A., 592 F.2d at 1049). Because
 6   Plaintiffs failed to include this refund in their March 23, 2018 administrative claim, the
 7   Court does not have jurisdiction. See Doc. 19-16. Furthermore, the Court discusses and
 8   rejects below Plaintiffs’ argument that the IRS “illegally assessed a new penalty” in 2018
 9   because the “IRS was divested of its authority to compromise” the case after litigation
10   responsibility was transferred to the DOJ during the Ninth Circuit appeal. See Faust, 33
11   Fed. Cl. at 809-10; United States v. Jackson, 511 F. App’x 200, 202-03 (3d Cir. 2013). For
12   both reasons, the Court lacks jurisdiction over Count 5.
13                 5.     Count 6.
14          Count 6 concerns Plaintiffs’ request for a $1,183.57 refund from the 2017 tax year
15   that was applied to a penalty assessed on Van Hoey’s 2004 tax return. Doc. 1 ¶¶ 94-104.
16   Plaintiffs argue that Van Hoey’s “2017 return is likewise her administrative claim for
17   refund of her 2017 overpayment . . . so the Court has jurisdiction[.]” Doc. 40 at 13.
18   Plaintiffs provide no further argument.
19          As with Count 5, even if the 2017 return was an informal claim, Plaintiffs failed to
20   include this claim in their March 23, 2018 administrative claim, thus failing to submit a
21   valid refund claim. See Ewing, 439 F.3d at 1015 (citing First Sec. Bank of Idaho, N.A.,
22   592 F.2d at 1049). The Court does not have jurisdiction over Count 6.
23                 6.     Count 7.
24          Plaintiffs assert damages under 26 U.S.C. § 7433 and allege the IRS did not send
25   them a notice of deficiency for 2007. Defendant cites Miller v. United States, 66 F.3d 220,
26   222 (9th Cir. 1995), which holds that liability under § 7433 cannot be based on the
27   assessment of a tax. Plaintiffs assert, however, that they are seeking damages based not on
28   assessment of a tax, but on collection of a tax – crediting their refund claims against past


                                                 11
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 12 of 33




 1   penalty amounts. Section 7433 prohibits improper conduct “in connection with any
 2   collection of Federal tax.” 26 U.S.C. § 7433(a) (emphasis added). The Court cannot
 3   conclude that it lacks jurisdiction over Count 7 on this basis.
 4          Defendant also argues that there is “no jurisdiction regarding Count 7 because the
 5   cause of action relating to an alleged failure of the IRS to mail a notice of deficiency in
 6   2009 accrued more than two years before [Plaintiffs] filed this suit. Doc. 19-1 at 14 (citing
 7   Tritz v. United States, 698 Fed. App’x 342, 343 (9th Cir. 2017); 26 U.S.C. § 7433(d)(3)).
 8   Plaintiffs contend, however, that they did not become aware until March 2018 that the IRS
 9   “had made an unauthorized deficiency assessment and had unlawfully been collecting
10   multiple, unauthorizing civil penalties, but also that it had applied their overpayments to
11   the 2007 deficiency assessment.” Doc. 40 at 15. Defendants do not provide a meaningful
12   response. The Court has jurisdiction over Count 7.
13          C.      Jurisdiction Summary.
14          The Court concludes that it lacks jurisdiction over Counts 4, 5, and 6, and over part
15   of Count 3. The Court has jurisdiction over Counts 1, 2, part of 3, 7, 8, and 9. Although
16   the usual procedure at this point would be to address Defendant’s summary judgment
17   motion only on those claims for which it has found jurisdiction, the summary judgment
18   arguments on all of the claims are heavily inter-related. Even single counts often relate to
19   multiple tax years, including tax years at issue in other counts. Additionally, the parties’
20   jurisdictional arguments are lengthy, complicated, and difficult to unravel. Because the
21   Court is confident Plaintiffs will appeal this decision, and the Court of Appeals may
22   disagree with some of the Court’s jurisdictional rulings, the Court will include its analysis
23   on the merits of all of Plaintiffs’ claims. This is done so the Court of Appeals can, in one
24   sitting, address the merits of all claims on which it finds jurisdiction in this exhaustively-
25   litigated series of tax disputes.
26   III.   Motion for Summary Judgment.
27          A party seeking summary judgment “bears the initial responsibility of informing the
28   district court of the basis for its motion, and identifying those portions of [the record] which


                                                   12
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 13 of 33




 1   it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
 2   Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the evidence,
 3   viewed in the light most favorable to the nonmoving party, shows “that there is no genuine
 4   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 5   Fed. R. Civ. P. 56(a). Summary judgment is also appropriate against a party who “fails to
 6   make a showing sufficient to establish the existence of an element essential to that party’s
 7   case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S.
 8   at 322. Only disputes over facts that might affect the outcome of the suit will preclude
 9   summary judgment – the disputed evidence must be “such that a reasonable jury could
10   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
11   248 (1986).4
12          A.      Collateral Estoppel – Counts 1 through 6.
13          Collateral estoppel bars re-litigation of issues that have been previously decided by
14   a valid and final judgment. The party asserting collateral estoppel “bears the burden of
15   showing with clarity and certainty what was determined by the prior judgment.” Clark v.
16   Bear Stearns & Co., Inc., 966 F.2d 1318, 1321 (9th Cir. 1992). “For the doctrine to
17   apply: (1) the issue must be identical to one alleged in prior litigation; (2) the issue must
18   have been ‘actually litigated’ in the prior litigation; and (3) the determination of the issue
19   in the prior litigation must have been ‘critical and necessary’ to the judgment.” Beauchamp
20   v. Anaheim Union High Sch. Dist., 816 F.3d 1216, 1225 (9th Cir. 2016).
21          Section 6702 of the Internal Revenue Code provides that the IRS may impose a
22   $5,000 penalty on a person who files a tax return that contains incomplete or incorrect
23   information and is “based on a position which the Secretary has identified as frivolous” or
24
25
            4
               Defendant moves for summary judgment, but fails to comply with Local Rule
26   56.1(a), which requires “a statement, separate from the motion and memorandum of law,
     setting forth each material fact on which the party relies in support of the motion.” Doc. 19.
27   Defendant has not filed a separate statement of facts. The court will nevertheless consider
     the motion and will interpret the evidence submitted with Defendant’s motion in the light
28   most favorable to Plaintiffs. Fed. R. Civ. P. 56(a).


                                                  13
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 14 of 33




 1   “reflects a desire to delay or impede the administration of Federal tax laws.” 26 U.S.C.
 2   § 6702(a). Many frivolous filing penalties – which the court will refer to in this order a
 3   “6702 penalties” – have been imposed on Plaintiffs. Defendant contends that Plaintiffs’
 4   claims for the refunds at issue in Counts 1 through 6 are barred by collateral estoppel
 5   because the 6702 penalties to which the refunds were applied have been upheld by the Tax
 6   Court in previous litigation. Doc. 19-1 at 4-7. The Court will describe Plaintiffs’ claims,
 7   describe the parties’ previous litigation, apply the doctrine of collateral estoppel, and then
 8   address the many arguments made by Plaintiffs.
 9                 1.     Plaintiffs’ Claims.
10          Count 1 alleges that Plaintiffs are owed a tax refund from their joint 2013 return,
11   filed on April 25, 2014, and amended on April 15, 2015. Doc. 1 ¶¶ 30-40. IRS records
12   show that Plaintiffs made an overpayment in 2013 of $1,222, which was applied to an
13   unpaid 6702 penalty they owed from 2004. Docs. 19-1 at 3, 19-6 ¶ 6. Plaintiffs dispute
14   the validity of any penalty for 2004. Doc. 1 ¶¶ 36-37.
15          Count 2 seeks a tax refund from Plaintiffs’ joint 2014 return, filed on April 15, 2015.
16   Id. ¶¶ 42-57. IRS records shows that Plaintiffs made an overpayment in 2014 of $8,759.17,
17   $1,918.86 of which was applied to 6702 penalties for 2005 and $6,840.13 of which was
18   applied to other tax liabilities from 2007. Docs. 19-1 at 7, 19-6 ¶¶ 11-12. Plaintiffs dispute
19   the validity of any 2005 penalty and deny liability for 2007. Doc. 1 ¶¶ 52-54.
20          Count 3 seeks a tax refund from Plaintiffs’ joint 2015 return, filed on April 25, 2016.
21   Id. ¶¶ 58-70. IRS records show that Plaintiffs made an overpayment in 2015 of $6,038.77
22   which was applied to 6702 penalties from 2004 and 2007. Docs. 19-1 at 9, 19-6 ¶¶ 6, 8.
23   Plaintiffs dispute the validity of any penalties for 2004 and 2007. Doc. 1 ¶¶ 66-67.
24          In Count 4, Van Hoey alleges that she is entitled to a refund from the 2016 tax year.
25   Id. ¶¶ 75-82. IRS records indicate that her 2016 refunds of $3,107.93 and $92.63 were
26   applied to 6702 penalties assessed for 2007. Docs. 19-1 at 11, 19-6 ¶ 9. Van Hoey disputes
27   the validity of any penalties for 2007. Doc. 1 ¶ 78.
28


                                                  14
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 15 of 33




 1          In Count 5, Waltner alleges that he is entitled to a refund from the 2017 tax year.
 2   Id. ¶¶ 84-93. IRS records indicate that his 2017 refund of $3,081.14 was applied to a 6702
 3   penalty assessed for the 2005 tax year. Docs. 19-1 at 12, 19-6 ¶ 11. Waltner disputes the
 4   validity of any 2005 penalties. Doc. 1 ¶ 89.
 5          In Count 6, Van Hoey seeks a refund of her $1,183.57 overpayment in 2017.
 6   Id. ¶¶ 95-104.5 IRS records indicate that her 2017 overpayment was applied to a 6702
 7   penalty assessed for the 2004 tax year and a Tax Court sanction from that same year.
 8   Doc. 19-1 at 12, 19-6 ¶ 10. Van Hoey disputes the penalty and sanction. Doc. 1 ¶ 100.
 9                 2.     Previous Tax Court Case.
10          Defendant’s collateral estoppel argument is based on a 2015 Tax Court ruling
11   that 6702 penalties were properly imposed on Plaintiffs for various years, including the
12   years at issue here – 2004, 2005, and 2007. Because those penalties were litigated and
13   upheld, Defendant argues that Plaintiffs’ claims in this case – that the later refunds were
14   improperly applied to satisfy the penalties – are barred by collateral estoppel. Relevant
15   portions of the Tax Court decision are as follows:
16          Petitioners filed Forms 1040, U.S. Individual Income Tax Return, relating to
17          2003, 2004, 2005, 2006, and 2007 (years in issue). . . . Petitioners reported
            taxable income and tax liabilities on their 2003, 2004, 2005, and 2006 Forms
18          1040. Petitioners failed to pay their tax liability relating to 2006. On their
19          2007 Form 1040, petitioners reported zero taxable income and zero tax
            liability. . . .
20
21          Between January and February 2008, petitioners sent respondent two Forms
            1040X, Amended U.S. Individual Income Tax Return, relating to 2006, and
22          four additional Forms 1040X, one relating to each of 2003, 2004, 2005, and
23          2007. Each Form 1040X stated that petitioners had zero tax liability and zero
            adjusted income relating to the relevant year. Between April 2008 and
24          August 2009, petitioners sent respondent four additional Forms 1040X
            relating to 2007. Each additional 2007 Form 1040X stated that petitioners
25
26
            5
             Van Hoey also alleges that these funds were applied to 2007 tax year penalties, but
27   this appears to be a typo. Doc. 1 ¶ 101. Her preceding allegations in this count (id. ¶¶ 99,
     100) refer to the 2004 tax year, and the government asserts that $1,184.00 from her 2017
28   taxes was applied entirely to civil penalties for 2004. Doc. 19-1 ¶ 10.


                                                    15
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 16 of 33




 1        had zero income tax liability. . . . In addition, petitioners attached to their
 2        Forms 1040X “correcting” Forms 1099. On these forms, petitioners
          purported to correct Forms 1099 submitted by third parties reporting interest
 3        income, dividends, and non-employee compensation received by petitioners.
          Petitioners reported zero income on each “correcting” Form 1099 and stated
 4
          that the original Forms 1099 “erroneously alleged” payments to petitioners
 5        that they did not receive, or that were not “gains, profit or income”.
 6
                                               ***
 7
          Respondent did not process any of petitioners’ Forms 1040X and assessed
 8        each petitioner (i.e., Ms. Waltner and Mr. Waltner) separate section 6702
 9        frivolous return penalties, of $5,000 each, relating to each Form 1040X. In
          sum, respondent assessed petitioners $5,000 each, relating to their 2003 Form
10        1040X; $5,000 each, relating to their 2004 Form 1040X; $5,000 each,
11        relating to their 2005 Form 1040X; $10,000 each, relating to their two 2006
          Forms 1040X; and $25,000 each, relating to their five 2007 Forms 1040X.
12        Respondent also assessed each petitioner a $5,000 section 6702 penalty
13        relating to petitioners’ 2007 Form 1040.

14                                             ***
15
          Petitioners contend that they are not liable for section 6702 penalties relating
16        to their 2007 Form 1040 and their Forms 1040X relating to the years in
          issue. . . . [W]e review petitioners’ section 6702 penalties de novo.
17
18        A penalty for filing frivolous returns may be assessed against a taxpayer
          if (1) the taxpayer files a document purporting to be an income tax
19
          return, (2) the purported tax return lacks the information necessary to gauge
20        the substantial correctness of the self-assessment or lacks information
          indicating the self-assessment is substantially correct, and (3) the taxpayer’s
21        position is based on a position which the Commissioner has identified as
22        frivolous, or demonstrates a desire to delay or impede the administration of
          Federal income tax laws. Multiple section 6702 penalties relating to the same
23        tax year may be assessed if a taxpayer submits multiple frivolous returns
24        relating to such year.

25                                             ***
26
          The Forms 1040, 1040X and 1041 contained substantially incorrect
27        information. The Commissioner identified the submission of such “zero
28        returns” as frivolous prior to the dates on which petitioners submitted the


                                                16
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 17 of 33




 1          Forms 1040, 1040X, and 1041. Petitioners had taxable income relating to
 2          each relevant tax year, and their 2007 Form 1040, and Forms 1040X relating
            to the years in issue, were frivolous returns. . . . Accordingly, petitioners are
 3          liable for the section 6702 frivolous return penalties.
 4
     Doc. 19-22 at 1-5 (citations omitted). Plaintiffs appealed this decision to the Ninth Circuit,
 5
     but their appeal was dismissed as untimely. Waltner, 769 F. App’x at 449.
 6
            Plaintiffs filed another action in the Court of Federal Claims seeking to recover
 7
     refunds for the same years at issue in the Tax Court case, and were unsuccessful. Although
 8
     Defendant does not rely on that case for collateral estoppel purposes, the affirming opinion
 9
     by the Federal Circuit provides additional relevant background information:
10
11          For each of the taxable years 2004, 2005, and 2006, the taxpayers filed Form
            1040. On each of these forms, the taxpayers reported taxable income, as well
12          as taxable business income, capital gains, taxable ordinary dividends, and
            taxable interest. Accompanying each tax return was a Form W-2 for Mr.
13
            Waltner that reported wage income paid to him by New Century Mortgage
14          Corporation and other companies.
15          Starting in 2008, the taxpayers began filing amended income tax returns on
16          Form 1040X. For the 2004 taxable year, the taxpayers adjusted their gross
            income from $48,631 to $370, which was the amount of unemployment
17          compensation received by Mrs. Waltner. On the accompanying Form 4852,
18          Substitute for Form W-2, the taxpayers reported that Mr. Waltner’s wages
            were zero and alleged that the payer New Century Mortgage Corp.
19          “erroneously alleged payments of IRC section 3401(a) and 3121(a)
20          wages.” . . . The taxpayers also included Form 1099-DIV, listing the amount
            of dividends received as zero. The taxpayers submitted this form to rebut the
21          payer’s submission which alleged a payment reportable under 26 U.S.C.
22          § 6042. The taxpayers submitted Forms 1099-INT, which all listed the
            amount of interest income as zero, and Form 1099-MISC listing zero non-
23          employee compensation. The taxpayers seek $8,334.00, plus interest, as a
24          refund claim for tax year 2004.

25          Similarly, the taxpayers filed an amended income tax return Form 1040X for
            tax year 2005, this time listing no taxable income and $0 in tax owed. As
26
            with the 2004 tax year, the taxpayers submitted various other amended forms,
27          including Form 4852, Form 1099-DIV, various Forms 1099-INT and Forms
            1099-MISC, all of which contained zeros for income and taxes owed.
28


                                                   17
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 18 of 33




 1
 2                                               ***
            In 2008, taxpayers also filed their federal income tax return Form 1040 for
 3          tax year 2007, reporting taxable income of $0.00, a reported tax due of $0.00,
            and an overpayment of $8,480.88. Rather than submitting a W-2 Form, they
 4
            submitted Form 4852, Substitute for Form W2, reporting Mr. Waltner’s
 5          wages as zero and asserting that the W-2 provided by the payer “erroneously
            alleged payments of IRS Section 3401(a) ‘wages’” even though he “received
 6
            no such ‘wages.’” . . . As with the amended tax returns, the taxpayers
 7          submitted Form 1099-INT, reporting zero interest income received.
 8
     Waltner, 679 F.3d at 1330-31. This background explains why the IRS imposed § 6702
 9
     frivolous filing penalties on Plaintiffs for tax years 2004, 2005, and 2007.
10
                   3.     General Collateral Estoppel Conclusions.
11
            Counts 1-6 seek to recover refunds generated in 2013-2017 that were applied by the
12
     IRS to 6702 penalties and other tax obligations for 2004, 2005, and 2007. The basis for
13
     these claims is that the penalties and other tax obligations for those years are invalid.
14
     Plaintiffs allege in their complaint that the civil penalties assessed for 2004 were
15
     “unlawfully asserted” for five different reasons (Doc. 1 ¶¶ 36, 66, 100), that the civil
16
     penalties assessed for 2005 were “unlawfully asserted” for four reasons (id. ¶¶ 52, 89), and
17
     that the civil penalties assessed for 2007 were not an “established, legally-enforceable,
18
     outstanding tax debt” (id. ¶¶ 67, 78). And yet each of these 6702 penalties was litigated in
19
     the Tax Court. That court “review[ed] petitioner’s section 6702 penalties de novo” and
20
     upheld all of them. Doc. 19-22 at 5. The Tax Court then allowed the IRS to proceed with
21
     collection of the penalties. Doc. 19-23 at 1.
22
            Plaintiffs are collaterally estopped from relitigating the validity of the 2004, 2005,
23
     and 2007 penalties. All of the elements of collateral estoppel are satisfied: (1) Plaintiffs’
24
     claims that the penalties are invalid are the same claims they made before the Tax
25
     Court; (2) the validity of the 6702 penalties was actually litigated before the Tax Court;
26
     and (3) the determination of that issue was a critical and necessary part of the Tax Court’s
27
     judgment. Beauchamp, 816 F.3d at 1225. Nothing more is required.
28


                                                  18
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 19 of 33




 1          Plaintiffs attempt in this Court to make some new arguments as to why the penalties
 2   are invalid, but those new arguments are also foreclosed by collateral estoppel. Having
 3   clearly litigated the validity of the 6702 penalties, Plaintiffs cannot relitigate the penalties
 4   on the basis of new arguments. See Kamilche Co. v. United States, 53 F.3d 1059, 1063
 5   (9th Cir. 1995) (“‘once an issue is raised and determined, it is the entire issue that is
 6   precluded, not just the particular arguments raised in support of it in the first case’”)
 7   (quoting Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254 (D.C. Cir. 1992));
 8   Weiner v. United States, 255 F. Supp. 2d 624, 643 (S.D. Tex. 2002) (“Weiner’s desire to
 9   raise new arguments that could have been but were not made before the Tax Court does
10   not defeat the fully and vigorously litigated element of collateral estoppel.”); Restatement
11   (Second) of Judgements § 27 cmt. c at 253 (if previously litigated “issue was one of law,
12   new arguments may not be presented to obtain a different determination of that issue”).
13          The Court accordingly holds that Plaintiffs are barred by collateral estoppel from
14   contesting the following matters:
15          • Count 1 – $5,000 in 6702 penalties for Waltner’s 2004 tax year, to which the
16              IRS applied Plaintiffs’ 2013 refund amount of $1,122.00 (Docs. 1 ¶¶ 30-36;
17              19-6 ¶ 6; 19-7 at 4);6
18          • Part of Count 2 – $1,918.86 in 6702 penalties for tax year 2005, to which the
19              IRS applied Plaintiffs’ 2014 refund amount of $1,918.86 (Docs. 1 ¶¶ 46, 53;
20              19-6 ¶ 11; 19-12 at 3);7
21          • Count 3 – $5,000 in 6702 penalties for Waltner’s 2004 tax year, to which the
22              IRS applied $3,054.77 of Plaintiffs’ 2015 refund amount (Docs. 1 ¶¶ 63;
23              19-6 ¶ 6; 19-7 at 4), and $15,000 in 6702 penalties for Waltner’s 2007 tax year,
24
25
            6
26            The actual refund amount for 2013 was $1,121.96, but the IRS (in this instance
     and in others that will not be specifically mentioned) rounded up to $1.122.00.
27
            7
              The other portion of Count 2 concerns application of $6,840.13 from the 2014
28   refund to other tax liabilities for the year 2007, an issue addressed below.


                                                   19
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 20 of 33




 1              to which the IRS applied $2,984.00 of Plaintiffs’ 2015 refund amount
 2              (Docs. 1 ¶¶ 65; 19-6 ¶ 8; 19-9 at 4);
 3          • Count 4 – $15,000 in 6702 penalties for Van Hoey’s 2007 tax year, to which the
 4              IRS applied $3,107.93 and $92.63 of Van Hoey’s 2016 refund amount
 5              (Docs. 1 ¶¶ 75-77; 19-6 ¶ 9; 19-10 at 6);
 6          • Count 5 – $3,081.14 in 6702 penalties for tax year 2005, to which the IRS
 7              applied $3,081.14 of Waltner’s 2017 refund amount (Docs. 1 ¶¶ 85-88;
 8              19-6 ¶ 11; 19-12 at 3); and
 9          • Count 6 – $5,000 in 6702 penalties for Van Hoey’s 2004 tax year, to which the
10              IRS applied $1,184.00 of Van Hoey’s 2017 refund amount (Docs. 1 ¶¶ 96-99;
11              19-6 ¶ 10; 19-11 at 5).
12                 4.      Plaintiffs’ Evidentiary Challenges.
13          Plaintiffs make a host of evidentiary challenges to the proof submitted by Defendant
14   in support of its collateral estoppel argument. Most of them are unnecessary because the
15   Court can make the collateral estoppel determination by reviewing the Tax Court decision
16   (of which it can take judicial notice), the pleadings in this case, and the Gallagher
17   declaration and exhibits discussed below. The Court nonetheless will address each of
18   Plaintiffs’ objections.
19          Plaintiffs argue that the government’s declarations of Kaaren Shanahan and Denice
20   Gallagher are improper because Shanahan and Gallagher lack personal knowledge of the
21   facts and the Gallagher declaration contains conclusory statements and “otherwise
22   inadmissible opinion evidence that cannot support a motion for summary judgment.”
23   Doc. 41 at 1-2. The Court does not agree.
24          Shanahan is a Supervisory Tax Analyst and a custodian of records for the IRS.
25   Doc. 19-3 ¶¶ 1, 3. She declares that “IRS records are made at or near the time by – or from
26   information transmitted by – someone with knowledge,” the “records are kept in the
27   ordinary course of the regularly conducted activity of the IRS,” that making records is a
28   “regular practice” of the IRS, and that she has access to IRS records. Id. ¶ 3. She works


                                                  20
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 21 of 33




 1   in the Automated Underreporter (“AUR”) program, which checks information on taxpayer
 2   returns each year and identifies returns with discrepancies for potential inclusion in the
 3   AUR program. Id. ¶ 4. Her testimony on the 2007 notice of deficiency is discussed below.
 4   The Court does not agree that Shanahan lacks personal knowledge.
 5          Gallagher is a Revenue Officer Advisor who has been with the IRS for more
 6   than 30 years. Doc. 19-6 ¶¶ 1-3. She was specifically assigned to monitor Plaintiffs’ case
 7   and assist the DOJ in this matter, and makes her declaration on the basis of her personal
 8   knowledge and review of IRS records. Id. ¶¶ 4-5. The Court does not agree that her
 9   declaration contains conclusory statements.        She explains the contents of several
10   Form 4340s attached as exhibits to her declaration – forms that reflect Plaintiffs’ tax years
11   2004, 2005, and 2007.8 The forms all bear Certificates of Official Records from the IRS.
12   See Docs. 19-7, 19-9 through 19-13. One additional exhibit is a 2013 tax return filed and
13   signed by Plaintiffs. See Doc. 19-8. The Court concludes that the information contained
14   in Gallagher’s declaration, based on her years of experience and her knowledge of this
15   case, and the exhibits attached to her declaration, would be admissible at trial. See Fed R.
16   Evid. 602 and 701 (Gallagher testimony based on her personal knowledge and matters
17   reasonable perceived by her), 902(1) (certified and sealed Forms 4340), 801(d)(2)(A)
18   (Plaintiffs’ signed tax returns).9
19          As already mentioned, Plaintiffs challenge the Form 4340s attached to Gallagher’s
20   declaration. Doc. 41 at 2-3. Plaintiffs point to various purported discrepancies between
21   those forms and Form 4340s “obtained in prior litigation and kept in [Van Hoey’s] files.”
22   Doc. 42 ¶ 41. For reasons explained above, the Court does not find this objection
23   persuasive.
24
25
            8
              IRS Form 4340 is a certificate of assessments and payments, which “reflects the
26   taxes assessed to and paid by the taxpayer in a particular year.” United States v. Jimenez,
     513 F.3d 62, 79 n.4 (3d Cir. 2008).
27
            9
             It also is likely that Gallagher could provide expert opinions under Rule 702 based
28   on her years of experience at the IRS.


                                                  21
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 22 of 33




 1          The Ninth Circuit has upheld the admission of Form 4340 as a public record and
 2   probative evidence. See Hughes v. United States, 953 F.2d 531, 539-40 (9th Cir. 1992).
 3   Contrary to Plaintiffs’ allegation of improper assessments, many courts regard Form 4340
 4   as “presumptive proof of a valid assessment.” Cropper v. Comm’r, 826 F.3d 1280, 1287
 5   (10th Cir. 2016); United States v. White, 466 F.3d 1241, 1248 (11th Cir. 2006); United
 6   States v. Filson, 347 F. App’x 987, 990 (5th Cir. 2009) (per curiam); Geiselman v. United
 7   States, 961 F.2d 1, 6 (1st Cir. 1992) (per curiam); United States v. Zarra, 477 F. App’x
 8   859, 860 (3d Cir. 2012); see also Laszloffy v. Comm’r, 297 F. App’x 628, 629 (9th Cir.
 9   2008) (affirming a grant of summary judgment in favor of the Government because
10   “Form 4340 established that the IRS made a valid tax assessment and sent [the taxpayer] a
11   proper notice of assessment and demand for payment”).
12          Plaintiffs challenge the TXMOD transcript attached to the Shanahan declaration
13   because Shanahan does not attest to the creation of the transcript nor that the string of codes
14   contained in it were made by someone with the proper knowledge. Doc. 41 at 3; see
15   Doc. 19-5 (under seal). Plaintiffs also assert that the government has obstructed their
16   “efforts to obtain justice in the appeal of the proper lien case, and therefore should be
17   precluded from relying on” the TXMOD transcript here. Doc. 41 at 3. The Court does not
18   agree, as Shanahan has provided proper foundation for the TXMOD transcript and the
19   codes contained in it. See Doc. 19-3 ¶¶ 19-22.
20          Plaintiffs also challenge a number of exhibits submitted with Charles Duffy’s
21   declaration. Doc. 41 at 3-4. Plaintiffs contend that exhibits 3 and 5 – the government’s
22   briefs from the parties’ Ninth Circuit Appeal (No. 16-72754) – are not evidence. Id. at 3.
23   But the Court certainly can consider them in understanding the background of this case and
24   the issues previously litigated.    Plaintiffs also challenge a 2012 declaration of IRS
25   employee Shauna Henline, and contend that it is unclear what the declaration was
26
27
28


                                                   22
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 23 of 33




 1   submitted to prove. Id. at 3. The declaration provides relevant background for arguments
 2   previously addressed in the Tax Court litigation.10
 3          Finally, Plaintiffs move to strike the declaration of Michael Lloyd, the government’s
 4   attorney in the Tax Court case (No. 8726-11L). Doc. 41 at 4-5. Plaintiffs argue that
 5   because Defendant’s motion never relies on Lloyd’s declaration, it should be stricken. The
 6   Court does not agree. The Lloyd declaration is relevant because Plaintiffs seek to rely on
 7   an admission allegedly made Lloyd in the prior Tax Court case that is explained in the
 8   declaration. Docs. 19-25, 42 at 11.
 9                 5.     Plaintiffs’ Other Arguments.
10                        a.      § 6751 Argument.
11          Plaintiffs argue that the Tax Court did not rule on their argument that the
12   government failed to comply with § 6751 before assessing the penalties in question.
13   Doc. 41 at 7. Section 6751 states that “[n]o penalty under this title shall be assessed unless
14   the initial determination of such assessment is personally approved (in writing) by the
15   immediate supervisor of the individual making such determination or such higher level
16   official as the Secretary may designate.” 26 U.S.C. § 6751(b). Plaintiffs are simply
17   incorrect in their claim that the Tax Court did not rule on this issue:
18          Petitioners contend that respondent failed to comply with section 6330(c)(1)
19          because respondent did not demonstrate managerial approval of the
            assessments of the section 6702 frivolous return penalties in accordance with
20          6751(b). We reject petitioners’ contention as it relates to the remaining CDP
21          hearings at issue. With respect to such CDP hearings, the Appeals officer
            reviewed Forms 4340 relating to each relevant tax year and verified that all
22          applicable laws and administrative procedures were met. Petitioners failed
23          to demonstrate any irregularity in the assessment procedure that would raise

24
25
26          10
               Plaintiffs also assert that Defendant did not provide a “sufficient portion of the
     record of the prior lien case” to establish the elements of collateral estoppel. Doc. 41
27   at 11-12. The Court does not agree. Defendant has provided the complete Tax Court order,
     which shows that Plaintiffs challenged – and the Tax Court upheld – the penalties that are
28   relevant to their claims here. See Docs. 19-22, 19-23.


                                                  23
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 24 of 33




 1          a question about the validity of the assessments or the information contained
 2          in the Forms 4340.

 3   Doc. 19-22 at 7 (citation omitted).
 4                        b.      Plaintiffs’ Perjury Arguments.
 5          Plaintiffs allege that the declarations and exhibits filed by Defendant in the Tax
 6   Court case “were perjured” and “tampered with or fabricated,” thus invalidating the Tax
 7   Court judgment. Doc. 41 at 11. Plaintiffs also argue that “special circumstances warrant
 8   an exception to the normal rules of preclusion.” Id. (citing Montana v. United States, 440
 9   U.S. 147, 155 (1979)).
10          Plaintiffs cite to Van Hoey’s declaration that “one of the signatures on a penalty
11   approval form for 2005 had been “digitally manipulated and altered” and that Michael
12   Lloyd, the government’s attorney in the Tax Court case, “obtained judgment in favor of
13   [the government] by perpetrating a fraud on the U.S. Tax Court.” Doc. 42 ¶ 34(b).
14   Plaintiffs have otherwise presented no evidence of such fraud, and, as Defendant points
15   out, failed to raise any misconduct in the Tax Court case.
16                        c.      Timing of the Penalty Assessments.
17          After the Tax Court decision, Plaintiffs filed a notice of appeal to the Ninth Circuit.
18   Their appeal challenged the validity of the 6702 penalties, but while it was pending,
19   Plaintiffs each paid $500 to the IRS and requested administrative abatement of the
20   penalties. The abatement requests were granted by IRS personnel, but were later reversed
21   because the IRS did not have authority to abate penalties that had been referred to the DOJ
22   and were in litigation. Defendant provided this explanation to the Ninth Circuit:
23
            In April 2017, while this appeal was pending, both taxpayers submitted
24          Forms 14402, thereby seeking a reduction of all of their unpaid I.R.C. § 6702
25          penalties to $500. And taxpayers each submitted a check for $500 along with
            this form. Taxpayers did not inform the undersigned counsel or this Court
26          of the filing of their requests for the I.R.C. § 6702(d) reductions of the
            penalties at issue in this litigation. There was a litigation hold in place, which
27
            should have alerted all IRS personnel that the Waltners’ I.R.C. § 6702
28          penalties were the subject of ongoing litigation, and thus that reduction of


                                                   24
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 25 of 33




 1          these penalties . . . was impermissible. Unfortunately that hold was not
 2          heeded, and the IRS employees who processed taxpayers’ Forms 14402
            erroneously approved the reductions taxpayers requested. That error is now
 3          being corrected.
 4
     Doc. 19-17 at 30.
 5
            The IRS had no authority to compromise the penalties after they had been referred
 6
     to the DOJ for litigation. See 26 U.S.C. § 7122(a) (“The Secretary may compromise any
 7
     civil or criminal case arising under the internal revenue laws prior to reference to the
 8
     Department of Justice for prosecution or defense; and the Attorney General or his delegate
 9
     may compromise any such case after reference to the Department of Justice for prosecution
10
     or defense.”); see also Jackson, 511 F. App’x at 203 (because the IRS “lost its authority to
11
     compromise” the taxpayers’ liability when it transferred the case to the DOJ, its subsequent
12
     abatement of that liability, without authorization from the DOJ, was void) (citing IRS Chief
13
     Counsel Notice CC-2011-020, 2011 WL 4402105 (Sept. 15, 2011) (“Abatement of tax for
14
     a tax period referred to [the DOJ] that is made without the approval of [the DOJ] is invalid
15
     and may be reversed, because the Service lacks the authority to take such action on the
16
     taxpayer’s account without Justice approval.”)). The incorrectly-abated penalties were re-
17
     imposed on January 8, 2018.
18
            Plaintiffs argue that the IRS’s abatements should not be considered a “compromise”
19
     for purposes of § 7122(a). Doc. 40 at 10-11. But the abatement clearly had the effect of
20
     reducing Plaintiffs’ penalties from thousands of dollars to $500, a clear compromise of IRS
21
     tax enforcement actions that had been upheld by the Tax Court. “Once a tax matter is
22
     referred to the [DOJ], only the Attorney General or a person to whom authority has been
23
     delegated by the Attorney General may settle the matter.” Jackson, 511 F. App’x at 202-03
24
     (quoting United States v. Forma, 784 F. Supp. 1132, 1139 (S.D.N.Y. 1992)).
25
            Plaintiffs also argue that penalties re-imposed after the erroneous abatements are
26
     not the same penalties that were adjudicated by the Tax Court. The Court does not agree.
27
     As the Form 4340s attached to the Gallagher declaration show, some of the 6702 penalties
28


                                                 25
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 26 of 33




 1   upheld by the Tax Court were not abated, and most of those upheld by the Tax Court that
 2   were abated were re-imposed on January 8, 2018.
 3         • Form 4340 for Waltner’s 2004 tax year shows that the $5,000 in 6702 penalties
 4               upheld by the Tax Court (see Doc. 19-22 at 2) were not abated (Doc. 19-7 at 2).11
 5         • Form 4340 for Van Hoey’s 2004 tax year shows that the $5,000 in 6702 penalties
 6               upheld by the Tax Court (see Doc. 19-22 at 2) were abated (Doc. 19-11 at 4),
 7               but were re-imposed on January 8, 2018 (id. at 5).12
 8         • Form 4340 for Waltner’s 2005 tax year shows that the $5,000 in 6702 penalties
 9               upheld by the Tax Court (see Doc. 19-22 at 2) were imposed in two installments
10               of $1,918.86 and $3,081.14 (totaling $5,000), were abated in the amount of
11               $5,081.14 (Doc. 19-12 at 4), and were re-imposed in the same amount on
12               January 8, 2018 (id.).13
13         • Form 4340 for Waltner’s 2007 tax year shows that $15,000 in 6702 penalties
14               upheld by the Tax Court (see Doc. 19-22 at 2) were abated (Doc. 19-9 at 5), but
15               were re-imposed on January 8, 2018 (id. at 6). A number of other 6702 penalties
16               were imposed by the IRS for the 2007 tax year, including another $10,000 in
17               6702 penalties upheld by the Tax Court. Doc. 19-22 at 2. These were abated
18               and not re-imposed. Doc. 19-9 at 2-7.
19         • Form 4340 for Van Hoey’s 2007 tax year shows that $15,000 in 6702 penalties
20               upheld by the Tax Court (see Doc. 19-22 at 2) were abated (Doc. 19-10 at 4),
21               but were re-imposed on January 8, 2018 (id. at 5). A number of other 6702
22               penalties were imposed by the IRS for the 2007 tax year, including another
23               $10,000 in 6702 penalties upheld by the Tax Court. Doc. 19-22 at 2. These
24
           11
25             The form also shows that a $15,000 penalty was imposed on August 22, 2014.
     This is the $15,000 Tax Court sanction discussed below.
26
           12
               The form also shows that a $15,000 penalty was imposed on August 22, 2014.
27   This is the $15,000 Tax Court sanction discussed below.
           13
28              The $81.14 discrepancy is not explained, but is not challenged by Plaintiffs.


                                                   26
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 27 of 33




 1               were abated and not re-imposed. Doc. 19-10 at 2-7.14
 2          Plaintiffs have provided no legal authority to suggest the IRS unlawfully re-imposed
 3   the 6702 penalties that had been improperly abated. Based on IRS records, it is clear that
 4   the penalties reinstated in 2018 are the same penalties that were adjudicated by the Tax
 5   Court. Thus, the Court concludes that collateral estoppel bars Plaintiffs claims on all of
 6   Counts 1 and 3-6, and the portion of Count 2 that concerns the application of $1,918.86
 7   from the 2014 refund to the 6702 penalties for 2005. The Court will address the remaining
 8   portion of Count 2 – challenging the application of $6,840.13 of the 2014 refunds to a tax
 9   deficiency for 2007 – below.15
10          B.      $15,000 in Tax Court Sanctions.
11          The Tax Court imposed $15,000 in sanctions against Plaintiffs for making frivolous
12   arguments. The Internal Revenue Code authorizes the Tax Court to impose up to $25,000
13   in penalties when taxpayers bring actions “primarily for delay,” assert positions that are
14   “frivolous or groundless,” or unreasonably fail “to pursue available administrative
15   remedies.” 26 U.S.C. § 6673(a). The $15,000 sanction was added to Plaintiffs 2004 tax
16   years as a “miscellaneous penalty.” See Docs. 19-7 at 4, 19-11 at 4.
17          Plaintiffs argue that the Tax Court “abused § 6673 to impose an excessive and
18   invalid compound penalty, unauthorized under § 6702(a), for having filed the 2004
19   amended return.” Doc. 41 at 15 (emphasis in original). Plaintiffs argue that the Tax
20   Court’s sanction was “intended to destroy” and was imposed as a “penalty for violation of
21   law rather than a tax” in violation of the First, Fifth, and Eight Amendments. Id.
22
23
24
            14
                One other Form 4340 – for Plaintiffs’ joint tax year of 2007 – is attached to
25   Gallagher’s declaration. Doc. 19-13. It does not reflect 6702 penalties and abatements,
     but instead shows the additional tax assessment that is addressed below (for which
26   Plaintiffs claim they never received a deficiency notice).
            15
27            Plaintiffs also appear to argue that the January 8, 2018 re-imposition of the 6702
     penalties was not timely. Doc. 41 at 13-14. Plaintiffs cite, and the Court has found, no
28   authority indicating this to be the case.


                                                 27
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 28 of 33




 1          Plaintiffs’ argument is not convincing. The Tax Court applied the sanction because
 2   it found Plaintiffs undeterred by earlier warnings and monetary penalties:
 3          Despite our repeated warnings that we will not tolerate petitioners’ frivolous
 4          positions and our imposition of substantial monetary penalties, we have been
            unable to dissuade petitioners. Petitioners continued to advance positions in
 5          this case which they had already been warned were frivolous. We find a
 6          section 6673(a)(1) sanction is warranted and impose a $15,000 penalty in
            total on petitioners.
 7
 8   Waltner, 110 T.C.M. (CCH) 133. The Ninth Circuit affirmed the sanction. See Waltner,
 9   714 Fed App’x at 727 (“The Tax Court did not abuse its discretion by imposing a $15,000
10   penalty on the Waltners for taking frivolous positions after warning them that such conduct
11   could lead to sanctions.”). Plaintiffs do not elaborate on precisely how this sanction
12   violates their First, Fifth, and Eight Amendment rights.
13          Plaintiffs do raise a valid point, however, about the government “doubling the Court
14   sanction imposed.” See Doc. 41 at 15. The Tax Court imposed the $15,000 sanction “in
15   total on petitioners,” Waltner, 110 T.C.M. (CCH) 133, and yet the sanction appears to have
16   been assessed by the IRS twice – $15,000 on Waltner’s 2004 tax account (Doc. 19-7 at 4)
17   and $15,000 on Van Hoey’s 2004 tax account (Doc. 19-11 at 4). This does not, however,
18   affect the Court’s conclusion that the Tax Court’s imposition of the sanction did not violate
19   Plaintiffs’ constitutional rights.
20          Nor does this double-counting affect the refunds Plaintiffs seek to recover in this
21   case. Refunds of $1,222.00 for tax year 2013 (Count 1) and $3,054.77 for tax year 2015
22   (Count 3) were applied against Waltner’s 2004 tax year account. Doc. 19-7 at 4. The
23   $5,000 in 6702 penalties assessed against Waltner for the 2004 tax year, upheld by the Tax
24   Court (Doc. 19-22 at 2) and reflected in the Form 4340 for this year (Doc. 19-7 at 2), are
25   enough to absorb these refund credits (which total $4,276.77) without applying any of the
26   refund amounts to the $15,000 Tax Court sanction. Similarly, a refund of $1,184.00 for
27   tax year 2017 (Count 6) was applied against Van Hoey’s 2004 tax year account.
28   Doc. 19-11 at 5. The $5,000 in 6702 penalties assessed against Van Hoey and upheld by


                                                  28
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 29 of 33




 1   the Tax Court for this year (Doc. 19-22 at 2), as reflected in Van Hoey’s Form 4340 for
 2   this year (Doc. 19-11 at 2), are enough to absorb these refund credits without applying any
 3   of them to the $15,000 Tax Court sanction. Thus, the double-counted $15,000 Tax Court
 4   sanction was not needed to absorb any of the credited refunds Plaintiffs seek to recover.
 5   Stated differently, if the Tax Court sanction had not been double-counted, Plaintiffs’
 6   refunds still would have been absorbed by the 6702 penalties assessed against Plaintiffs for
 7   2004 and upheld by the Tax Court.16
 8          C.     Count 2 – Notice of Deficiency.
 9          As part of Count 2, Plaintiffs contend that they are entitled to recover $6,840.31 of
10   the 2014 refund that was applied to the income tax assessment for the 2007. They assert
11   that Defendant has not proved that it mailed a notice of deficiency for this tax assessment
12   as required under 26 U.S.C. § 6212.
13          The Shanahan declaration attaches Postal Service Form 3877 – a Certified Mailing
14   List – showing that the notice was sent by certified mail on October 26, 2009, to Plaintiffs’
15   address in Avondale, Arizona. See Docs. 19-3 ¶¶ 10-15, 19-4. The declaration also
16   attaches IRS record TXMOD that sets forth information derived from the IRS’s Integrated
17   Data Recovery System (“IDRS”). Shanahan provides information from which the mailing
18   list and the TXMOD record could be admitted at trial as business records.                See
19   Doc. 19-3 ¶ 3; Fed. R. Evid. 803(6). Shanahan described the codes contained in the
20   TXMOD:
21      • The code 75 in the bottom line indicates that the IDRS was updated to reflect
22        that a Notice of Deficiency was sent to the Waltners regarding their 2007 tax
          year; and
23
24
25          16
               Form 4340 for Waltner’s 2004 tax year shows that another $1,767.81 was applied
     to Waltner’s 2004 tax penalties, apparently from a 2009 refund. Doc. 19-7 at 3. Plaintiffs
26   do not challenge this transaction or seek to recover the 2009 refund. And even if they did,
     $1,767.81 could easily be satisfied by a single $15,000 sanction, or a small portion of it.
27   This amount therefore does not show that the parties’ positions in this case have been
     affected by double-counting of the sanction. Thus, although the double-counting error
28   clearly should be corrected by the IRS, it has no effect on Plaintiffs’ claims.


                                                  29
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 30 of 33




 1      • The code 90 in bottom line indicates that the IDRS was updated to reflect
 2        that an assessment of the proposed 2007 deficiency as set forth in the Notice
          of Deficiency was made based on the Notice not being petitioned to the
 3        United States Tax Court.
 4
     Doc. 19-3 ¶ 21.
 5
            In response, Plaintiffs provide no substantial evidence that the IRS failed to mail the
 6
     notice. Van Hoey’s declaration asserts in several different ways that Plaintiffs never
 7
     received the notice. See Doc. 42 ¶¶ 4(b)-(h). But even if this evidence could raise a
 8
     question of fact as to whether Plaintiffs received the notice, receipt is not required. The
 9
     relevant statute permits IRS collection efforts if “such notice has been mailed to the
10
     taxpayer.” 26 U.S.C. § 6213(a) (emphasis added). The only argument the Van Hoey
11
     declaration makes on mailing is that the actual notice has not been produced by the IRS.
12
     Id. ¶ 4(a). But the Shanahan declaration provides ample evidence that the notice was in
13
     fact mailed.
14
            Plaintiffs do not dispute that they resided at the Avondale address in October 2009.
15
     They do argue that the mailing list “lacks essential identifying information necessary to
16
     make it probative” (Doc. 41 at 17), but essential identifying information (such as that used
17
     to satisfy Federal Rule of Evidence 902(b)(4)) is not required if the proponent provides
18
     “[t]estimony that an item is what it is claimed to be.” Fed. R. Evid. 902(b)(1). Shanahan
19
     provides that testimony. Doc. 19-3. And the list clearly is relevant to Plaintiffs’ claim that
20
     the notice was never mailed to them.
21
            Plaintiffs contend that they obtained an IRS transcript which did not contain
22
     Transaction Code (“TC”) 494 – IRS’s shorthand for a notice of deficiency. Doc. 41 at 17;
23
     see Doc. 42 ¶ 13. But the absence of TC 494 does not necessarily indicate that the IRS
24
     failed to mail a notice. See Casey v. Comm’r, 97 T.C.M. (CCH) 1751 (T.C. 2009) (finding
25
26
27
28


                                                  30
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 31 of 33




 1   petitioner’s argument regarding the absence of TC 494 unpersuasive, because, as the
 2   appeals officer testified, “such an entry is not mandatory and that she rarely sees one.”).17
 3          The Ninth Circuit has held that Postal Service Form 3877 (the Certified Mailing
 4   List) is probative evidence and, in the absence of contrary evidence, sufficient to establish
 5   that a notice was mailed. See United States v. Zolla, 724 F.2d 808, 810 (9th Cir. 1984)
 6   (citing United States v. Ahrens, 530 F.2d 781, 784-86 (8th Cir. 1976); Cataldo v. Comm’r,
 7   60 T.C. 522, 524 (1973)); see also Welch v. United States, 678 F.3d 1371, 1377 (Fed. Cir.
 8   2012). As noted above, Plaintiffs’ contrary evidence focuses almost exclusively on the
 9   assertion that they did not receive a notice of deficiency. But in the face of the Form 3877,
10   the TXMOD, and Shanahan’s testimony, no reasonable factfinder could find that Plaintiffs
11   have carried their burden of proving that a notice of deficiency for the 2007 tax liability
12   was not mailed. The Court accordingly will grant summary judgment on the remaining
13   portion of Count 2 – challenging the application of $6,804.13 to the 2007 tax liability. See
14   Celotex, 477 U.S. at 322 (summary judgment warranted against a party who “fails to make
15   a showing sufficient to establish the existence of an element essential to that party’s case,
16   and on which that party will bear the burden of proof at trial”); Anderson, 477 U.S. at 248
17   (evidence must be “such that a reasonable jury could return a verdict for the nonmoving
18   party”).
19          D.     Count 7 – Damages Under 26 U.S.C. § 7433.
20          Plaintiffs assert that they are entitled to damages under § 7433 because the IRS did
21   not send them the notice of deficiency for 2007. Doc. 1 ¶¶ 106-10. Damages under § 7433
22
23
            17
               Nor can the Court accept Plaintiffs’ argument that Lloyd admitted the IRS did not
24   mail a notice. See Doc. 41 at 5. Lloyd’s admission was made in the prior Tax Court case,
     which concerned the 6702 penalties assessed against Plaintiffs for tax years 2003-2007. In
25   that setting, Lloyd admitted that “Respondent has not issued a Notice of Deficiency to
     Petitioners for any tax year at issue in this case (2003 through 2007).” Doc. 42 at 11.
26   Lloyd’s declaration explains that this admission was limited to the issues in the case –
     the 6702 penalties – and that he “was not admitting that the IRS had not issued a Notice of
27   Deficiency regarding [Plaintiffs’] income tax liabilities” generally. Doc. 19-25 ¶ 7. This
     is a reasonable interpretation of the admission as it was expressly focused on “any tax year
28   at issue in this case.” Doc. 42 at 11 (emphasis added).


                                                  31
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 32 of 33




 1   are available where the IRS “recklessly or intentionally, or by reason of negligence,”
 2   disregards a provision in the Internal Revenue Code or regulation. § 7433(a).
 3          The parties appear to disagree as to whether Plaintiffs are challenging the
 4   assessments made by the IRS or its collection of overpayments. See Docs. 40 at 13, 47
 5   at 9-10. Regardless, Plaintiffs’ claim for damages under § 7433 fails because Plaintiffs
 6   cannot show that a notice of deficiency was not mailed, as discussed above. The Court
 7   will grant Defendant’s motion to dismiss Count 7.
 8          E.     Count 8 – Injunction.
 9          Count 8 asks the Court to enjoin the IRS from collecting or assessing additional civil
10   penalties or otherwise contacting Plaintiffs.      Doc. 1 ¶¶ 111-25.     Injunctions on the
11   collection of taxes are narrowly limited by the Anti-Injunction Act, 26 U.S.C. § 7421.
12   Courts have no subject matter jurisdiction over actions to enjoin the assessment or
13   collection of a tax except as specifically provided in §§ 6212, 6213, and 7421. One of
14   those exceptions provide that a court may enjoin assessment or collection where the IRS
15   has not satisfied its obligation to give the taxpayer a timely notice of deficiency. See 26
16   U.S.C. § 6212(a). As discussed above, however, Plaintiffs have not established that the
17   IRS failed to mail a notice of deficiency. The Court will dismiss Count 8.18
18          F.     Count 9 – Mandamus.
19          Count 9 relates to the IRS’s abatement and subsequent reinstatement of Plaintiffs’
20   6702 penalties. Plaintiffs ask the Court to order the IRS to enforce its penalty reduction
21   program and abate their penalties. Doc. 1 ¶ 135.
22          “Mandamus writs, as extraordinary remedies, are appropriate only when a federal
23   officer, employee, or agency owes a nondiscretionary duty to the plaintiff that is ‘so plainly
24   prescribed as to be free from doubt.’” Stang v. IRS, 788 F.2d 564, 565 (9th Cir. 1986)
25
26
            18
              Plaintiffs also allege “extraordinary and exceptional circumstances of a pattern of
27   ongoing unlawful and discriminatory government behavior” and the violation of their
     Constitutional rights. Doc. 40 at 17. Plaintiffs’ evidence does not come close to
28   substantiating these claims.


                                                  32
     Case 2:19-cv-04679-DGC Document 55 Filed 06/04/20 Page 33 of 33




 1   (quoting Pescosolido v. Block, 765 F.2d 827, 829 (9th Cir. 1985)). Because the IRS had
 2   no authority to abate the 6702 penalties while Plaintiffs were challenging the penalties
 3   before the Ninth Circuit and the matter was in the hands of DOJ, the Court cannot grant
 4   this extraordinary remedy.
 5   III.   Plaintiffs’ Motion for Leave to File Surreplies.
 6          Plaintiffs contend that Defendant presents “new allegations of fact, new issues of
 7   law, and miscitation to certain authorities” in its replies. Doc. 49 ¶ 14. Plaintiffs have
 8   lodged proposed surreplies which the Court has reviewed. Docs. 50, 51. The surreplies
 9   elaborate on arguments already made in Plaintiffs’ responses and merely seek to clarify
10   Defendant’s interpretation of cases and arguments made in reply. These are not valid
11   grounds for a surreply. See Sims v. Paramount Gold & Silver Corp., No. CV 10-356-PHX-
12   MHM, 2010 WL 5364783, at *8 (D. Ariz. Dec. 21, 2010) (quoting In re Enron Corp. Sec.,
13   465 F. Supp. 2d 687, 690 n.4 (S.D. Tex. 2006)) (surreplies are “highly disfavored, as they
14   usually are a strategic effort by the nonmoving party to have the last word on a matter”).
15   The Court will deny Plaintiffs’ motion.
16          IT IS ORDERED:
17          1.    Defendant’s motion to dismiss (Doc. 19) is granted in part as set forth
18                above. Defendant’s motion for summary judgment (Doc. 19) is granted.
19          2.    Plaintiffs’ motion for leave to file a surreply is denied (Doc. 49).
20          3.    The Clerk is directed to enter judgment and terminate this action.
21          Dated this 3rd day of June, 2020.
22
23
24
25
26
27
28


                                                 33
